Citation Nr: 0403618	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for labyrinthitis with high 
tone deafness, claimed alternatively as vertigo, as secondary 
to service-connected chronic right maxillary sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The appellant served on active duty from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran is currently service-connected for chronic 
right maxillary sinusitis.

2.  The veteran has presented competent evidence that his 
vertigo is secondary to his service-connected chronic right 
maxillary sinusitis.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
his vertigo is the proximate result of the service-connected 
chronic right maxillary sinusitis.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  As an initial matter, the Board notes 
that service connection was established for maxillary 
sinusitis effective from December 1965 and that this disorder 
has been rated as 30 percent disabling since May 1971.

A statement from J. P. Tierney, M.D., dated in September 
1961, reflects that the veteran had complained of persistent 
low hissing and tinnitus in his right ear for over a year.  
The veteran had also complained of pronounced vertigo that 
had existed for a longer period of time.  Dr. Tierney noted 
that the veteran's vertigo was not positional and that it 
apparently dated to his military service, when he had an 
acute attack of right maxillary sinusitis.  Examination 
revealed definite disturbance of the right labyrinth system, 
which Dr. Tierney concluded was due to "military damage, and 
affection to his Eighth [cranial] nerve."

Another statement from Dr. Tierney, received in March 1966, 
reflects that he had treated the veteran since May 1960 for 
chronic sinusitis and for toxic labyrinthitis, which rendered 
the veteran quite ineffectual in every way.  

At the time of a May 1966 VA examination, x-rays of the 
veteran's sinuses showed pronounced mucus membrane thickening 
of the right atrium.  Diagnostic assessment was of chronic 
maxillary sinusitis on the right, without labyrinthitis.  
There was some tenderness of the frontal sinuses and definite 
tenderness over the right maxillary sinus.  The left 
maxillary sinus appeared clear.  Impression was of chronic 
sinusitis.

The veteran was afforded another VA examination in November 
2000, at which time he reported having experienced recurrent 
maxillary sinusitis flare-ups for the previous three years, 
with swelling on the right side of his face, decreased 
hearing in his right ear, and severe incapacitating pain.  
The veteran also complained of ringing in the left ear and 
vertigo when turning to the left.  He reported no problems on 
the right side.  Impression was of chronic sinusitis.

A December 2001 statement from M. P. Rubino, M.D., the 
veteran's treating neurologist, indicates that the veteran 
was referred to him for the purpose of determining a possible 
neurological cause of his vertigo.  Dr. Rubino wrote:

My initial presumption was that [the 
veteran] did have benign positional 
vertigo, but the EMG argued against 
it.  I obtained an MRI of his brain, 
looking for an obstructural lesion 
involving either his brain stem or 
cerebellum, or nerves that connect 
the brain stem to the inner ears.  
However, it was absolutely normal.  
However, what impressed me the most 
was the opacified right maxillary 
sinus.  There were other 
abnormalities on the MRI, including a 
possible basilar artery stenosis, but 
it was high enough to not cause 
purely positional vertigo. . . . 
After my evaluation, it was my 
conclusion that his vertigo was 
purely the result of damage to his 
sinuses, which is service related.

(emphasis added).

VA outpatient treatment records show that the veteran was 
treated for sinusitis in March 2001.  In December 2001, the 
veteran reported that he had had vertigo the previous month.  
Review of an MRI showed an opacified right maxillary sinus.  
The veteran reported having pain and congestion in that area.  
Examination showed slight swelling in the right maxillary 
sinus area with slight tenderness.  Diagnostic assessment was 
of benign positional vertigo and sinusitis.

At the time of a March 2002 VA examination, a peripheral 
neurological examination was normal.  The examiner reviewed 
the MRI taken by Dr. Rubino, and the examiner noted that he 
was not aware of a "cause and effect" relationship between 
vertigo and maxillary sinus problems.  The VA examiner noted 
that it was difficult to ascertain the etiology of the 
veteran's vertigo, although he felt that it was more likely 
due to insufficient circulation to the posterior brain and to 
the mid-brain, rather than to the veteran's chronic maxillary 
sinusitis.  The examiner concluded that there was no evidence 
showing that the veteran's chronic maxillary sinusitis could 
be responsible for the veteran's vertigo.  

In January 2004, while the case was at the Board, a statement 
from A. M. Gordon, M.D., was added to the record.  Dr. 
Gordon, who reviewed the claims folder, provided the 
following opinion:

There is evidence in the literature 
to suggest an association between 
maxillary sinusitis and labyrinthine 
irritation.  In his study entitled 
'Vertigo originating from 
inflammation of the paranasal 
sinuses' (Adv Otorhinolaryngology 
1981; 27: 190-7), Haid concluded that 
interrelationships possibly exist 
between pathological trigeminus 
reflexes via the sphenopalatine 
ganglion brought about by maxillary 
sinusitis and a reflectory 
labyrinthine irritation, triggering 
the vertigo.

In conclusion, the medical evidence 
of record reveals that the veteran 
was diagnosed with chronic sinusitis 
and was service connected for the 
same.  There is also medical evidence 
that he continued to have chronic 
sinusitis for many years beyond 
service.  He subsequently developed 
labyrinthitis/vertigo.  There is 
medical data that supports an 
association between maxillary 
sinusitis and vertigo.  The treating 
neurologist, Dr. Mark Rubino and Dr. 
Tierney have provided medical 
opinions that also support this 
association.  I concur with both 
physicians and conclude that it is 
more likely than not that the chronic 
maxillary sinusitis resulted in 
labyrinthine irritation and 
contributed [to] the development of 
labyrinthitis or vertigo.

Analysis.  In support of the veteran's claim, Dr. Tierney's 
1961 statement associates the veteran's vertigo with his 
military service, when the veteran had an acute attack of 
maxillary sinusitis.  Dr. Tierney concluded that the 
disturbance of the veteran's right labyrinth system was due 
to "military damage."  Further, Dr. Rubino, having reviewed 
an MRI of the veteran's brain, concluded that the veteran's 
vertigo was "purely the result of damage to his sinuses."  

On the other hand, a VA examiner indicated that he was not 
aware of a "cause and effect" relationship between vertigo 
and maxillary sinus problems, finding it more likely that it 
was due to insufficient circulation to the posterior brain 
and to the mid-brain.  However, Dr. Gordon cited medical 
research in support of an association between maxillary 
sinusitis and vertigo, contradicting an underlying assumption 
in the VA examiner's conclusion.  Dr. Gordon, as a result, 
concluded that it is more likely than not that the veteran's 
chronic maxillary sinusitis resulted in labyrinthine 
irritation and contributed to the veteran's vertigo.

In sum, the majority of medical evidence in the instant case 
establishes that the veteran's current vertigo is reasonably 
associated with his service-connected right maxillary 
sinusitis.  At a minimum, there is an approximate balance of 
negative and positive evidence.  As such, the Board concludes 
that the evidence is in favor of the veteran's claim for 
service connection for this disorder.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.303, 3.306.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claims, any failure to fully 
comply with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Service connection for vertigo, as secondary to service-
connected chronic right maxillary sinusitis, is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



